Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 15 of the instant invention comprising inter alia an endoscope comprising: an insertion unit configured to be inserted into a subject, the insertion unit being configured to allow a treatment tool to protrude from a distal end thereof, the insertion unit including: a rigid member having a treatment tool insertion hole where the treatment tool is inserted, the treatment tool insertion hole including: an inclined insertion hole inclined with respect to an insertion axis that extends along an extending direction of the insertion unit, the inclined insertion hole extending from a distal end of the treatment tool insertion hole to a proximal end insertion hole; and the proximal end insertion hole communicates with the inclined insertion hole, the proximal end insertion hole extending from the inclined insertion hole to a proximal end side of the treatment tool insertion hole; a raising base turnably attached to the rigid member on a distal end side of the treatment tool insertion hole, the raising base being configured to adjust, by turning, a protruding direction of the treatment tool extending distally from the treatment tool insertion hole; a first guide groove formed on an outer surface of the raising base, the first guide groove being configured to hold the treatment tool; and a second guide groove formed on at least a part of an inner surface of the treatment tool insertion hole, the second guide groove including an opening having wherein the first guide groove and the second guide groove are configured such that the treatment tool contacts both of the first guide groove and the second guide groove throughout an entire range of motion of the raising base, when the raising base is in a lowered state, the treatment tool comes into contact with: the first guide groove of the raising base; and only a proximal portion of the second guide groove; and when the raising base is in a raised state, the treatment tool comes into contact with: the first guide groove of the raising base; and only a distal portion of the second guide groove.
The prior art of record fails to disclose an endoscope having the treatment tool raiser, for selectively controlling the insertion of a treatment tool through the endoscope, as recited in the instant invention.  Kura et al. (JP 2003-038426) teach of an endoscope with a tool raiser at the distal end thereof, however, while the endoscope and raiser have grooves thereon,  the first guide groove and the second guide groove are configured such that the treatment tool contacts both of the first guide groove and the second guide groove throughout an entire range of motion of the raising base as recited in the instant invention.   Likewise, Usami (JP 11/104062) teach of an endoscope with a tool raiser at the distal end thereof but are silent with respect to the specific configuration of the raising base and contact with the treatment tool, such that when the raising base is in a lowered state, the treatment tool comes into contact with: the first guide groove of the raising base; and only a proximal portion of the second guide groove; and when the raising base is in a raised state, the treatment tool comes into contact with: the first guide groove of the raising base; and only a distal portion of the second guide groove as recited in the instant invention.  Any combination of the prior art to provide an endoscope having the treatment tool raiser  as claimed would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/1/22